DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
STATUS OF CLAIMS
Claims 1–3 and 5–10 are pending in this application.
Claim 4 is cancelled. 
Claim 10 is new.
Claims 1–3 and 5–9 are amended. 
RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 11, 2022.
In view of amendments filed on January 11, 2022 to the title, the objection to the specification is withdrawn.
In view of applicant Argument/Remarks filed January 11, 2022 with respect to claims 1–3 and 5–7, U.S.C. 112(f) claim interpretation has been carefully considered and the claim interpretation to claims 1–3 and 5–7 under 35 U.S.C. 112(f) is withdrawn.  However, with regards to independent claim 9, Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim 
Applicant’s Reply (January 11, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to independent claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Mori (2017/0039014)’ as explained in the body of rejection below.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“receiving means for receiving” in claim(s) 9. 
“extracting means for extracting” in claim(s) 9.
“selecting means for selecting” in claim(s) 9.
“sending means for sending” in claim(s) 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 9: ‘receiving means for receiving’ corresponds to Fig. 1 – element 105. The print instruction receiving module 105 is connected to the print instruction analyzing module 110 and the print instructing device 180. The print instruction receiving module 105 receives a print instruction (hereinafter may also be called a print job) from the print instructing device 
Claim(s) 9: ‘extracting means for extracting’ corresponds to Fig. 1 – element 110. The print instruction analyzing module 110 is connected to the print instruction receiving module 105, the information storage module 115, and the print instruction creating module 130. The print instruction analyzing module 110 supplies a print instruction 120 to the print instruction creating module 130. The print instruction analyzing module 110 writes information described in a print instruction in the information storage module 115. The print instruction analyzing module 110 also extracts a condition for selecting an image forming device 190 from the print instruction and stores the extracted condition in the information storage module 115, Applicant Pub ¶ [0035].
Claim(s) 9: ‘“selecting means for selecting” corresponds to Fig. 1 – element 125. The image forming device selecting module 125 is connected to the information storage module 115 and the print instruction creating module 130. Based on the condition for selecting an image forming device 190, the image forming device selecting module 125 selects an image forming device 190 to which a print instruction will be sent from among the plural image forming devices 190, Applicant Pub ¶ [0037].
Claim(s) 9: “sending means for sending” corresponds to Fig. 1 – element 140. The print instruction sending module 140 is connected to the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103                                                                                                      
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:                                          
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 5–10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2017/0242636 “Minami” in view of US Patent Application Publication 2017/0039014 “Mori”.          
With respect to claim 1, Minami discloses an information processing      apparatus (¶ [0035]; Fig. 1 – print server 3 (print control device 4)) comprising: 
a processor (¶ [0057]; Fig. 4 – element 30 controller; wherein the controller 30 has CPU and a memory, not shown. When the CPU reads and executes a program 33 stored in the storage part 32 in advance) programmed to:
receive a print instruction (¶ [0037 and 0061]; Fig. 1 – wherein the print driver generates a print job based on the print instruction from a user, and transmits the print job to a print server 3 via the network 6); 
extract a condition for selecting an image forming device from the print instruction (¶ [0069]; Fig. 6 – wherein when the print server 3 starts the spool destination deciding process, the print server 3 first analyzes the received the print job 8 (step S30). The print server 3 reads the plural pieces of apparatus information 27 from the storage part 32 (step S31)), 
select an image forming device from among a plurality of image forming devices in accordance with the condition or the print attribute (¶ [0069]; Fig. 6 – step S32; selects the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5 as spool destination candidates (step S32)), the information processing apparatus being able to communicate with the plurality of image forming devices (¶ [0035]; Fig. 1 – wherein the image forming system 1 is configured so that an information processing device 2, a print server 3, a plurality of image forming apparatuses 5a, 5b, 5c, 5d, and 5c, can communicate with each other via a network 6 such as LAN); and 
send the print instruction to the selected image forming device (¶ [0038 and 0039]; wherein when a print job 8 is transmitted from the information processing device 2 to the print server 3, the print server 3 decides two or more of the plurality of image forming apparatuses 5 as spool destinations based on the information included in that print job 8. At this time, the print server 3 decides two or more image forming apparatuses 5 that are likely to be used by the user as spool destinations. The print server 3 transmits the print job 8 to the two or more image forming apparatuses 5 decided as spool destinations. In the example of FIG. 2, the print job 8 is transmitted to the three image forming apparatuses 5a, 5b, and 5d. When the three image forming apparatuses 5a, 5b, and 5d receive the print job 8 from the print server 3, the three image forming apparatuses save to spool the print job 8).
However, Minami fails to explicitly disclose the condition being separate from a print attribute included in the print instruction; determine whether the condition is consistent with the print attribute included in the print instruction; based on a result of the determination, select an image 
Mori, working in the same field of endeavor, recognizes this problem and teaches the condition being separate from a print attribute included in the print instruction (Fig. 15 to Fig. 20; condition setting being separate from the actual print attribute; wherein the condition being conditions for output destination distribution, such as a date/time, printing pages, etc.); determine whether the condition is consistent with the print attribute included in the print instruction (¶ [0180]; Fig. 29 – see at least element 83; wherein the condition determining unit 83 takes into consideration a rule of "outputting to the output apparatus "A" if it is in the morning" and a rule of "outputting to the output apparatus "B" if it is in the afternoon", and selects one of an action of "outputting to the output apparatus "A"" and an action of "outputting to the output apparatus "B"" depending on which of the two conditions: the morning and the afternoon is met); based on a result of the determination (Para [0181]; wherein when the action of "outputting to the output apparatus "A"" is selected (or when the condition that it is in the morning is met)), select an image forming device and sending the print instruction to the selected image forming device (¶ [0181 and 0183]; wherein when the action of "outputting to the output apparatus "A"" is selected (or when the condition that it is in the morning is met), the output destination distribution unit 84 selects the real printer driver "A" 23 of the output apparatus "A" 17 as an output destination of the printing job […] When the action of "outputting to the output apparatus "B"" is selected (or when the condition that it is in the afternoon is met), the output destination distribution unit 84 selects the real printer driver "B" 23 of the output apparatus "B" 17 as an output destination of the printing job).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to apply a condition being separate from a print attribute included in the print instruction; determine whether the condition is consistent with the print attribute included in the print instruction; based on a result of the determination, select an image forming device and sending the print instruction to the selected image forming device as taught by Mori since doing so would have predictably and advantageously allows to  perform an outputting process by giving a higher priority to values of third output setting items dependent of an output apparatus than to values of first output setting items independent of the output apparatus (see at least Mori, ¶ [0191]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Minami discloses obtain a status of each of the plurality of image forming devices (¶ [0060]; wherein the information obtaining part 41 is a processor that obtains the history information 26 and the apparatus information 27 held in the plurality of image forming apparatuses 5 at a predetermined timing, and stores the information in the storage part 32. For example, the information obtaining part 41 again obtains the history information 26 and the apparatus information 27 from the plurality of image forming apparatuses 5 every time when a predetermined time elapses after the previous obtaining timing of the history information 26 and the apparatus information 27, so as to update the history information 26 and the apparatus information 27 stored in the storage part 32 into latest information), and select the image forming device that is in a status which satisfies the condition (¶ [0069]; Fig. 6 – step S32; selects the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5 as spool destination candidates (step S32)).
With respect to claim 3, which claim 1 is incorporated, Minami discloses obtain an attribute of each of the plurality of image forming devices (¶ [0070]; Fig. 7 – element 27a apparatus function information), and select the image forming device having an attribute that satisfies the condition (Para [0070 and 0071]; wherein When selecting a spool destination candidates based on the plural pieces of apparatus information 27, the print server 3 understands a function that can be performed in each image forming apparatus 5 based on the function information 27a included in the apparatus information 27. The print server 3 compares the setting information included in the print job 8 with the function that can be performed in each image forming apparatus 5 to determine whether each image forming apparatus 5 can do the print job 8. As a result, when the plurality of image forming apparatuses 5 includes the image forming apparatus 5 that cannot execute the print job 8 using the setting defined in the print job 8, the print server 3 excludes such an image forming apparatus 5 from spool destination candidates. That is to say, the print server 3 extracts only the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5, and selects the extracted apparatuses as spool destination candidates).
With respect to claim 5, which claim 1 is incorporated, Minami discloses wherein, upon determining that if the print attribute and the condition are inconsistent with each other (¶ [0063]; wherein when the print job 8 received from the information processing device 2 is a job for color print and the plurality of image forming apparatuses 5 includes the image forming apparatus 5 that is exclusive for monochrome output and cannot perform color print, the spool destination deciding part 43 does not have to decide the image forming apparatus 5 exclusive for monochrome output as a spool destination. This is because after the print job 8 for performing color print is transmitted, the user does not log in the image forming apparatus 5 exclusive for monochrome output and does not instruct print, but logs in the image forming apparatus 5 that can perform color print and instructs print), the (¶ [0064]; wherein the spool destination deciding part 43 reads the plural pieces of apparatus information 27, which is obtained from the plurality of image forming apparatuses 5, respectively, from the storage part 32, and collates the plural pieces of apparatus information 27 with the setting information included in the print job 8. As a result, the spool destination deciding part 43 extracts all the image forming apparatuses 5 that can execute the print job 8 to select these image forming apparatuses 5 as spool destination candidates. That is to say, the spool destination deciding part 43 excludes the image forming apparatuses 5 that cannot execute the print job 8 in advance from subjects to be decided as spool destinations. When the spool destination deciding part 43 decides the two or more image forming apparatuses 5 as spool destinations based on the plural pieces of history information 26, the spool destination deciding part 43 decides a spool destination preferentially from the image forming apparatuses 5 selected as the spool destination candidates).
With respect to claim 6, which claim 1 is incorporated, Minami fails to explicitly disclose wherein there are a plurality of condition set in the print instruction, and priority levels are respectively provided for the plurality of the conditions.
Mori, working in the same field of endeavor, recognizes this problem and teaches wherein there are a plurality of condition set in the print (Fig. 15 to Fig. 20; condition setting information), and priority levels are respectively provided for the plurality of the conditions (¶ [0095]; FIG. 9 is a diagram showing an image of an environment setting screen 1000. As shown in FIG. 9, the client terminal 16 receives setting of a printing mode from the environment setting screen 1000. From the environment setting screen 1000 shown in FIG. 9, a user may select either "priority is given to print setting of virtual printer driver" or "priority is given to print setting of real printer driver.").
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to apply a plurality of condition set in the print instruction, and priority levels are respectively provided for the plurality of the conditions as taught by Mori since doing so would have predictably and advantageously allows to  perform an outputting process by giving a higher priority to values of third output setting items dependent of an output apparatus than to values of first output setting items independent of the output apparatus (see at least Mori, ¶ [0191]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, Minami discloses wherein, if only one image forming device satisfies a condition of a higher priority level among the plurality of the conditions, the processor (¶ [0083]; wherein In the transmission order deciding process, for example, the two or more image forming apparatuses 5 decided as spool destinations are ranked for the transmission of the print job 8 in decreasing order of the use frequency. That is to say, the print server 3 in this embodiment does not simultaneously transmit the print job 8 to the two or more image forming apparatuses 5 but transmits the print job 8 sequentially to each of the two or more image forming apparatuses 5. As a result, an excessive load is prevented from being put on the network 6. Since the print server 3 ranks the two or more image forming apparatuses 5 to which the print job 8 is transmitted in decreasing order of use frequency relating to the user, the print job 8 is transmitted to the apparatuses 5 in decreasing order of use frequency relating to the user).
With respect to claim 8, (drawn to a computer readable medium) the proposed combination of Minami in view of Mori, explained in the rejection of device claim 1 renders obvious the steps of the computer readable medium of claim 8, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8. Further Minami disclose a non-transitory computer readable medium storing a program causing a computer to execute a process (¶ [0011]; wherein a non-transitory recording medium in which a computer-readable program to be executed in a computer communicable with a plurality of image forming apparatuses is recorded).
With respect to claim 9, (drawn to a device) the proposed combination of Minami in view of Mori, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 9, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9. 
With respect to claim 10, which claim 5 is incorporated, Minami fails to explicitly disclose wherein, upon determining that the print attribute and the condition are consistent with each other, the processor selects the image forming device in accordance with the condition.
Mori, working in the same field of endeavor, recognizes this problem and teaches upon determining that the print attribute and the condition are consistent with each other (¶ [0180]; Fig. 29 – see at least element 83; wherein the condition determining unit 83 takes into consideration a rule of "outputting to the output apparatus "A" if it is in the morning" and a rule of "outputting to the output apparatus "B" if it is in the afternoon", and selects one of an action of "outputting to the output apparatus "A"" and an action of "outputting to the output apparatus "B"" depending on which of the two conditions: the morning and the afternoon is met); based on a result of the determination (Para [0181]; wherein when the action of "outputting to the output apparatus "A"" is selected (or when the condition that it is in the morning is met)), the processor selects the image forming device in accordance with the condition (¶ [0181 and 0183]; wherein when the action of "outputting to the output apparatus "A"" is selected (or when the condition that it is in the morning is met), the output destination distribution unit 84 selects the real printer driver "A" 23 of the output apparatus "A" 17 as an output destination of the printing job […] When the action of "outputting to the output apparatus "B"" is selected (or when the condition that it is in the afternoon is met), the output destination distribution unit 84 selects the real printer driver "B" 23 of the output apparatus "B" 17 as an output destination of the printing job).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to apply upon determining that the print attribute and the condition are consistent with each other, the processor selects the image forming device in accordance with the condition as taught by Mori since doing so would have predictably and advantageously allows to  perform an outputting process by giving a higher priority to values of third output setting items dependent of an output apparatus than to values of first output setting items independent of the output apparatus (see at least Mori, ¶ [0191]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claims 1–3 and 5–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Yamada (2019/0034140)
Describes a server system that collects operation information on a printer through a network includes a communication unit that transmits report information for the operation information, to a terminal apparatus, and a processor that performs communication control. 
Futamata et al. (2017/0230543)
Describes a server apparatus according to an embodiment comprises an authentication section and a setting control section. The authentication section executes an authentication processing for determining whether or not a user is the valid one. The setting control section, according to an authentication result and condition information designated by the user, selects setting information which is information relating to operations of an image forming apparatus used by the user and transmits the setting information to the image forming apparatus
Kim et al. (2017/0206044)
Describes a user interface unit displaying a UI for controlling a function of an image forming device; a communication interface unit for transmitting, to the image forming device, a control command received through the UI; a workform generation unit for automatically generating a workform on the basis of a series of user operation contents and orders inputted on the UI; and a storage unit for storing the generated workform.

Table 1
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672